IViiEEi.r.R. J.
The only quest ion presented for oiu- consideration is upon, the ruling of the court in dismissing tho case for tlie supposed want of juris-clioTon in the justice.
In support of llio judgment it. is insisted that as the subject-matter of tho suit is within tlie original jurisdiction of the District Court, as given by.lie Constituí ion, it was iiot competent for the Legislature to confer jurisdiction of the same subject-matter upon the, Justices' Courts, and that the act assuming to do so is unconstitutional and void.
Tlie jurisdiction of tlie District Court is conferred by Ihe 10th section of the 4th article of the Constitution, which,-among other subjects of jurisdiction, declares that the District Court shall have original jurisdiction of all suits where “ tlie matter in controversy shall be valued at or amount to one hundred dol- “ iars. exclusive of interest.”
The 17th section of tlie samo article of the Constitution declares that “jus- “ líeos of the peace shall have such civil and criminal jurisdiction as shall he “ provided for by law.” And tlie 25lh section of the “ act to organize Justices’ Courts,”’ provides that “they shall have jurisdiction in all suits *50“and actions for the recovery of money, on any account, bond, bill, note, or “ other instrument of writing; of all suits and actions for the recovery of spe- “ cifio articles or the value thereof; of-all suits and actions for torts, trespasses, “and other injuries to person or property', where the amount claimed or the “value of the articles or the damages sought to bo recovered shall not exceed “ one hundred dollars, exclusive, of interest and cost.”
By these provisions the District and Justices’ Courts are given a concurrent jurisdiction, where the amount in controversy is 8100. And it is not perceived that there is any repug-nancy or conflict between them. Had the jurisdiction conferred upon (he District Court boon an exclusive original jurisdiction of the subject-mailer of this suit, it would not have been competent for the legislature to confer jurisdiction of the same subject-matter upon any other tribunal. And the argument against the constitutionality of the act conferring this jurisdiction upon a justice of the peace must proceed upon the supposition that that conferred upon the District Courts by the Constitution is exclusive ; for unless it be so in effect it cannot operate au inhibition upon the Legislature, to confer the same jurisdiction concurrently upon another court. This proposition seems too evident to require illustration or to admit, of controversy. The proposition, then, upon which the whole argument for the appellee rests is that the jurisdiction conferred by the Constitution upon the District Court is in effect an exclusive original jurisdiction. And this proposition is not, it is conceived, correct. To adopt it would be in effect to interpolate in the provision in question the word “exclusive,” and, instead of “shall have exclusive original jurisdiction,” to make the provision read, “shall have exclusive jurisdiction.” Had tills been intended by the framers of the Constitution, they would doubtless have employed language appropriate to convoy their meaning.
Had the jurisdiction conferred upon each court, been by legislative enactments in the same language employed, it would not, it is presumed, be questioned that it woukThave been concurrent in each court, and of course exclusive in neither. And it is not perceived that it affects the question that the jurisdiction is conferred upon one court by the Constitution, and upon the other by the statute, since the former is not excluí ive, and there is no inconsistency or conflict between the provisions. The conferring upon an inferior court jurisdiction of a case of which a superior court has jurisdiction renders their jurisdiction concurrent, but not inconsistent. It does not deprive the superior court of its jurisdiction. (4 Ala. R., 272.), And this is in accordance with the opinion of this court in the case of Love & Chappell v. McIntyre, decided at the last term; from which we see no reason to depart.
We are of opinion, therefore, that it was competent for the Legislature to give to the Justice’s Court jurisdiction of the subject-matter of this suit: that there is no conflict between the Constitution and the statute in tiiis respect; 'that the justice, therefore, had jurisdiction, and that the court erred in dismissing the case. Tile judgment must therefore he reversed and the cause remanded for further proceedings.
Judgment reversed.